DETAILED ACTION
Claims 1-20 dated 01/27/2022 are considered in this office action. Claims 3-4 have been cancelled . Hence Claims 1-2,5-20 are pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1-2, 5, 12-13, 15 and 18 -19 rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (US 10824145) in view of Neander et al. (WO2020192879) and herein after will be referred as Konrardy and Neander.  

Regarding Claim 1, Konrardy teaches a vehicle (#108), comprising: a plurality of sensors configured to generate a sensor data stream during operations of the vehicle on a road, wherein the vehicle is configured to operate a steering control, a braking control, and an acceleration control based on the sensor data stream (Fig.2 #120 Col.51 Line 1-8 : “The operating data may include telematics data regarding the movements of the vehicle 108, control decision data generated by autonomous operation features, sensor data generated by the sensors 120, software data regarding operation of software components, control actions taken by the vehicle operator or by components of the vehicle 108, or autonomous communication data associated with a communication component 122.”);
 
and an artificial neural network (Fig.8, #804 Col.50 Line 48-60: “At block 804, in some embodiments, the server 140 may use the collected baseline data or other data associated with known component conditions to train a model using machine-learning techniques. Such models may later be used to determine or predict malfunction or deterioration of component performance. The machine learning techniques may include training one or more models using data having known characteristics relating to a plurality of components of a plurality of vehicles. These training techniques may include any of the machine learning techniques discussed elsewhere herein, such as deep learning, deep-transfer learning, cross-learning, support vectors, neural networks, or other similar techniques.”)configured to: receive the sensor data stream configured to at least facilitate autonomous operations of the steering control, the braking control and the acceleration control (Col.50 Line 61-Col.51 Line 1: “At block 806, the on-board computer 114 may obtain operating data regarding operation of one or more autonomous operation features of the vehicle 108. The operating data may be associated with a plurality of components, such as sensors 120 providing sensor data to autonomous operation features or software components (i.e., software programs or routines implementing aspects of autonomous operation of the vehicle 108).”);
 and 
predict a maintenance service based on the sensor data stream, wherein the maintenance service predicted for the vehicle includes: an identification of a component of the vehicle that needs repair or replacement (Col. 51 Line 15-35 “At block 808, the on-board computer 114 may evaluate the operating data to determine a likelihood of a component malfunction or deterioration in the performance of a component. The evaluation may include comparing the operating data against baseline data, either directly or indirectly. Direct comparison of the operating data and baseline data may include comparing average values of sensor data, such as dynamic effects in data signals, signal-to-noise ratios, response rates, power usage, or similar metrics. Direct comparison of the operating data may similarly include direct comparison of software data generated by or about software components, such as check variable values, computational speed, or version identifiers. Indirect comparison of the operating data with the baseline data may include evaluation of the operating data by one or more models trained using baseline data using machine-learning techniques. Such models may use operating data from a plurality of sources (e.g., a plurality of sensors or software routines) to identify a malfunction or performance deterioration in a component, such as by the interaction of various data streams from different sources.”); 

Even though the examiner believes Konrardy teaches identify a time period to the maintenance service of the component just to avoid the arguments , the examiner is bringing another reference Neander which is analogous art and discloses “method and system for predicating maintenance / replacement period for a component.”

Neander teaches identify a time period to the maintenance service of the component (Page 11 Line 10-13: “in a step S2, comparing the acquired steering output data with stored component wear data, the stored component wear data being indicative of when maintenance/replacement of the component is due based on wear caused by road disturbances, ”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Neander to include identify a time period to the maintenance service of the component. Doing so would improve the prediction when to perform the maintenance as disclosed in Neander in Page 2.
	

Similarly Claims 15  and 18 are rejected on the similar rational as Claim 1. 

Regarding Claim 2, Konrardy in view of Neander  teaches the vehicle of claim 1. Konrardy also teaches further comprising: a data storage device configured to store at least a portion of the sensor data stream ( Fig 2 #228 Col.27 Line 1-2: “In some embodiments , the sensor data may be recorded in the data storage 228” ) .  

Regarding Claim 5, Konrardy in view of Neander teaches the vehicle of claim 2. Konrardy also teaches wherein the artificial neural network is further configured to identify a predicted time period to failure or malfunctioning of the component being identified for the maintenance service (Col.52 Line 10-14: “The component maintenance requirement status may include one or more indications of a current or predicted failure of the component, such as probabilities of failure of the component for a plurality of times or time periods.”).  

Regarding Claim 12, Konrardy in view of Neander teaches the vehicle of claim 2. Konrardy also teaches wherein the at least one sensor includes an accelerometer configured to measure motion parameters of the component (Col.9 Line 48-58 : “Among the sensors 120 may be included one or more of a GPS unit, a radar unit, a LIDAR unit, an ultrasonic sensor, an infrared sensor, an inductance sensor, a camera, an accelerometer, a tachometer, or a speedometer. Some of the sensors 120 (e.g., radar, LIDAR, or camera units) may actively or passively scan the vehicle environment for obstacles (e.g., other vehicles, buildings, pedestrians, etc.), roadways, lane markings, signs, or signals. Other sensors 120 (e.g., GPS, accelerometer, or tachometer units) may provide data for determining the location or movement of the vehicle 108 (e.g., via GPS coordinates, dead reckoning, wireless signal triangulation, etc.). Other sensors 120 may be directed to the interior or passenger compartment of the vehicle 108, such as cameras, microphones, pressure sensors, thermometers, or similar sensors to monitor the vehicle operator and/or passengers within the vehicle 108. Information generated or received by the sensors 120 may be communicated to the on-board computer 114 or the mobile device 110 for use in autonomous vehicle operation.”). 

 Regarding Claim 13, Konrardy in view of Neander teaches the vehicle of claim 1. Konrardy also teaches further comprising: a machine learning module configured to train the artificial neural network during a period of time in which the vehicle is assumed to be in a healthy state (Col. 50 Line 35-60: “At block 802, in some embodiments, the on-board computer 114 may collect baseline data for the vehicle 108 and store the baseline data in a program memory 208. The baseline data may be collected at a time when the components of the vehicle 108 are known to be functioning properly (i.e., in good operating condition), thereby providing a baseline for later comparison. The baseline data may include data from one or more sensors 120 of the vehicle 108, as well as other types of operating data, including software data regarding the operation of one or more software components of the vehicle 108. The baseline data may be summarized or communicated via the network 130 to a server 140 for further analysis. At block 804, in some embodiments, the server 140 may use the collected baseline data or other data associated with known component conditions to train a model using machine-learning techniques. Such models may later be used to determine or predict malfunction or deterioration of component performance. The machine learning techniques may include training one or more models using data having known characteristics relating to a plurality of components of a plurality of vehicles. These training techniques may include any of the machine learning techniques discussed elsewhere herein, such as deep learning, deep-transfer learning, cross-learning, support vectors, neural networks, or other similar techniques.”).

Regarding Claim 19,  Konrardy in view of Neander teaches the method of claim 18.
Konrardy also teaches further comprising: training the artificial neural network using the sensor data stream collected within a predetermined time period of the vehicle leaving a factory or a maintenance service facility ((Col. 50 Line 35-60: “At block 802, in some embodiments, the on-board computer 114 may collect baseline data for the vehicle 108 and store the baseline data in a program memory 208. The baseline data may be collected at a time when the components of the vehicle 108 are known to be functioning properly (i.e., in good operating condition), thereby providing a baseline for later comparison. The baseline data may include data from one or more sensors 120 of the vehicle 108, as well as other types of operating data, including software data regarding the operation of one or more software components of the vehicle 108. The baseline data may be summarized or communicated via the network 130 to a server 140 for further analysis. At block 804, in some embodiments, the server 140 may use the collected baseline data or other data associated with known component conditions to train a model using machine-learning techniques. Such models may later be used to determine or predict malfunction or deterioration of component performance. The machine learning techniques may include training one or more models using data having known characteristics relating to a plurality of components of a plurality of vehicles. These training techniques may include any of the machine learning techniques discussed elsewhere herein, such as deep learning, deep-transfer learning, cross-learning, support vectors, neural networks, or other similar techniques.”):  here normal sensing operation is being interpreted as the healthy state or issue free state of vehicle or vehicle leaving a factory or a maintenance facility i.e. free of issues).

Claims 6-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of Neander and  in further  view of Schell et al. (US 2020/0134939) and herein after will be referred as Schell. 

Regarding Claim 6, Konrardy in view of Neander teaches the vehicle of claim 2. 

Schell teaches wherein the at least one sensor includes a microphone mounted in vicinity of the component (Para [0108] L4 : Sensors 912 provide readings on tire pressure, tire temperature, motion (e.g., three dimensional accelerometer), wheel temperature, ambient pressure, ambient temperature, wheel temperature, microphone, distance sensors, color sensors, humidity sensors, altimeters, Hall effect sensors, air flow (e.g., Pitot tube), camera (IR, visible, low-light level, etc.), for example Sensor readings may be employed by controller 906 in analytics, diagnostics and prognostics, as described in greater detail herein.).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy and Neander to incorporate the teachings of Schell to include multiple other sensors. Doing so would more effectively monitor vehicle components.

	
Regarding Claim 7, Konrardy in view of Neander teaches the vehicle of claim 2.
Schell teaches wherein the at least one sensor includes a vibration sensor attached to the component ( Para [0108] Sensors 912 provide readings on tire pressure, tire temperature, motion (e.g., three dimensional accelerometer), wheel temperature, ambient pressure, ambient temperature, wheel temperature, microphone, distance sensors, color sensors, humidity sensors, altimeters, Hall effect sensors, air flow (e.g., Pitot tube), camera (IR, visible, low-light level, etc.), for example Sensor readings may be employed by controller 906 in analytics, diagnostics and prognostics, as described in greater detail herein.).  

Regarding Claim 8, Konrardy in view of Neander teaches the vehicle of claim 2.
Schell teaches wherein the at least one sensor includes a pressure sensor installed in the component ( Para [0108] Sensors 912 provide readings on tire pressure, tire temperature, motion (e.g., three dimensional accelerometer), wheel temperature, ambient pressure, ambient temperature, wheel temperature, microphone, distance sensors, color sensors, humidity sensors, altimeters, Hall effect sensors, air flow (e.g., Pitot tube), camera (IR, visible, low-light level, etc.), for example Sensor readings may be employed by controller 906 in analytics, diagnostics and prognostics, as described in greater detail herein.).   

Regarding Claim 20, Konrardy in view of Neander teaches the method of claim 19. Konrardy also teaches wherein the training is based on a classification that the sensor data stream collected within the predetermined time period is normal; the -- 4 --App. Ser. No.: 16/538.006Attorney Docket No.: 120426-075700/US artificial neural network is configured to detect anomaly; and 802, in some embodiments, the on-board computer 114 may collect baseline data for the vehicle 108 and store the baseline data in a program memory 208. The baseline data may be collected at a time when the components of the vehicle 108 are known to be functioning properly (i.e., in good operating condition), thereby providing a baseline for later comparison. The baseline data may include data from one or more sensors 120 of the vehicle 108, as well as other types of operating data, including software data regarding the operation of one or more software components of the vehicle 108. The baseline data may be summarized or communicated via the network 130 to a server 140 for further analysis. At block 804, in some embodiments, the server 140 may use the collected baseline data or other data associated with known component conditions to train a model using machine-learning techniques. Such models may later be used to determine or predict malfunction or deterioration of component performance. The machine learning techniques may include training one or more models using data having known characteristics relating to a plurality of components of a plurality of vehicles. These training techniques may include any of the machine learning techniques discussed elsewhere herein, such as deep learning, deep-transfer learning, cross-learning, support vectors, neural networks, or other similar techniques.”).

Schell teaches and the artificial neural network includes a spiking neural network (Para [0015: “In example embodiments a monitoring system for attachment to a wheeled vehicle wheel-end includes the diagnoses of the functionality of the vehicle including diagnosing the physical state of a vehicle, such as the pressurization state of a tire associated with a wheel-end to which the monitoring system is attached, alignment of a vehicle axis, brake drag in the vehicle, potential delamination of a tire associated with the vehicle, “out-of-round” or other damage to a wheel on the vehicle, for example. In example embodiments such measurements, analyses and control include measurements and analyses among a plurality of wheel-end units mounted on the same vehicle.”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of Neander in further view of Schneider (US 20210181010). 

Regarding Claim 9,  Konrardy in view of Neander teaches the vehicle of claim 2. 
Schneider teaches wherein the at least one sensor includes a force sensor mounted on the component( See Abstract).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy and Neander to incorporate the teachings of Schneider to include multiple other sensors. Doing so would more effectively monitor vehicle components.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of Neander and  in further view of Wang (US2020/0013285).

Regarding Claim 10, Konrardy in view of Neander teaches the vehicle of claim 2. Wang teaches wherein the at least one sensor includes a stress sensor attached to the component (See Abstract).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy and Neander to incorporate the teachings of Wang to include multiple other sensors. Doing so would more effectively monitor vehicle components.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view Schell in further view of Veca et al. (US2018/0304716).

Regarding Claim 11, Konrardy in view of Neander teaches the vehicle of claim 2. Veca teaches wherein the at least one sensor includes a deformation sensor attached to the component (See Abstract).  

All these sensors are well known in the art but to avoid any arguments from the applicant and to promote compact prosecution the examiner is citing these prior arts which clearly teaches these sensors. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy and Schell to incorporate the teachings of Veca to include force sensor, stress sensor and deformation sensor. Doing so would effectively capture the necessary data.
	
Claims 14, 16,  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of Admitted Prior Art (APA). 
	
Regarding Claim 14, Konrardy in view of Neander teaches the vehicle of claim 1. Admitted Prior Art teaches wherein the artificial neural network includes a spiking neural network (Para [0015: “A spiking neural network (SNN) is a type of ANN that closely mimics natural neural networks. An SNN neuron produces a spike as output when the activation level of the neuron is sufficiently high. The activation level of an SNN neuron mimics the -- 3 --Patent ApplicationAttorney Docket No. 120426-075700/USmembrane potential of a natural neuron.”). 

Similarly Claim 17 is rejected on the similar rational as Claim 14.

Regarding Claim 16,  Konrardy in view of Neander teaches the data storage device of claim 15. 
Konrardy also teaches machine learning to detect anomaly (“The evaluation may include comparing the operating data against baseline data, either directly or indirectly. Direct comparison of the operating data and baseline data may include comparing average values of sensor data, such as dynamic effects in data signals, signal-to-noise ratios, response rates, power usage, or similar metrics. Direct comparison of the operating data may similarly include direct comparison of software data generated by or about software components, such as check variable values, computational speed, or version identifiers. Indirect comparison of the operating data with the baseline data may include evaluation of the operating data by one or more models trained using baseline data using machine-learning techniques. Such models may use operating data from a plurality of sources (e.g., a plurality of sensors or software routines) to identify a malfunction or performance deterioration in a component, such as by the interaction of various data streams from different sources.”).
 Admitted Prior Art teaches wherein the artificial neural network is configured to be self-trained via unsupervised ([0017] “Alternatively, or in combination, an ANN may be trained using an unsupervised method where the exact outputs resulted from a given set of inputs is not known before the completion of the training. The ANN can be trained to classify an item into a plurality of categories, or data points into clusters.” ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of APA to include the artificial neural network is configured to be self-trained via unsupervised. Doing so would optimize the operation of detecting maintenance.

Response to Arguments
Applicant’s arguments with respect to “Claims 1-2, 5, 12-13, 15 and 18 -19 were rejected based upon a public use or sale or other public availability of the invention Konrardy (10824145) and herein after will be referred as Konrardy. The rejections are respectfully traversed.” have been considered but are moot as the examiner have introduced new grounds of rejection in view of Amendments and RCE. 
The applicant further argues that : “As shown above, Konrardy describes that a "component maintenance requirement status may include one or more indications of a current or predicted failure of the component." However, Konrardy does not disclose identifying a time period to a maintenance service of a component. In other words, while Konrardy may predict a failure of a component, the current claims recite identifying a time period in which a maintenance service should be performed, not just when the component will fail.” 
The examiner respectfully disagree with the applicant . However to advance the prosecution, the examiner is citing new analogous prior art Neander (WO2020/192879) in the field of similar endeavor to teach  “identify a time period to the maintenance service of the component.” Neander teaches in a first step S1 , acquiring over time steering output data indicative of a magnitude and/or frequency of assisted steering as compensation for angular deviations of the road wheels caused by road disturbances, in a step S2, comparing the acquired steering output data with stored component wear data, the stored component wear data being indicative of when maintenance/replacement of the component is due based on wear caused by road disturbances, and in a step S3, determining, based on the comparison of the acquired steering output data and the stored component wear data, whether or not aintenance/replacement of the component is due.

The applicant further argues that “Claims 14, 16, 17, were rejected over Konrardy, Admitted Prior Art (APA) that is discussed in Par. [0015] and [0017] of the present application. The rejections are respectfully traversed. Applicant reiterates the arguments made in the prior response, including that the present application does not cure the defects of Konrardy noted above. However, the generic discussion of a spiking neural network in Par. [0015] and the generic discussion of training in Par. [0017] is insufficient to meet the requirement of specific techniques recited in claims 14, 16, 17, and 20. For example, the each of the claims rejected under APA are dependent upon other claims and thus include more elements than those recited in claims 14, 16, 17, and 20. In other words, the combination of elements recited in each of claims 14, 16, 17, and 20 is not obvious, despite any discussion in the present application. In addition, the elements added in claims 14, 16, 17, and 20 are further patentable at least based on their ultimate dependence from the independent claims discussed above. Lastly, Applicant does not concede that the paragraphs cited in the Office Action are admitted prior art.”
The examiner respectfully disagree with the applicant assertion. These claims simply claims well known machine learning types -Unsupervised Training  and Spiking Neural Network which is further disclosed in  the APA. The applicant argument of generic description is not sufficient to teach the claimed invention is respectfully declined. The claim broadly claims the feature of spiking neural network and un supervised training and hence the examiner asserts that the disclosure in APA is sufficient to reject the pending claims. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668